Case: 14-31169   Document: 00513260923      Page: 1     Date Filed: 11/05/2015


        IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT
                            _____________________

                                No. 14-31169
                            _____________________

KALE FLAGG,

                                                           Plaintiff  Appellant

v.

STRYKER CORPORATION; MEMOMETAL INCORPORATED, USA,

                                                       Defendants  Appellees
                          __________________________

             Appeal from the United States District Court for the
                Eastern District of Louisiana, New Orleans
                        __________________________

     ON PETITIONS FOR REHEARING AND REHEARING EN BANC

            (Opinion September 4, 2015, 5 Cir., 2015, 801 F.3d 456)

Before STEWART, Chief Judge, JOLLY, DAVIS, JONES, SMITH, DENNIS,
CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES, GRAVES,
HIGGINSON and COSTA, Circuit Judges.

BY THE COURT:

      A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active
service and not disqualified having voted in favor,


      IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on a date hereafter to be fixed. The Clerk will specify a
briefing schedule for the filing of supplemental briefs.